The court.
It is greatly to be regretted, that the spirit of litigation, which has existed so strongly in this case,' should receive any opportunity of nourishment, from the decision of the court; but the evidence offered, *896was manifestly competent, and the witnesses free from legal exception. The arbitrators, certainly erred in refusing to hear them ; and the award must be set aside.
Upon the report of the arbitrators being made, Burroughs, by leave of the court, and in obedience to the award, discontinued his action of trespass. Armstrong therefore, prayed leave to vacate the rule, for discontinuance, and permit the suit to remain in force; which was granted.